Dear Senator Wilson:
This official Attorney General's opinion letter is issued in response to your request for a ruling on the following question:
         Does Section 160.051, RSMo 1969, authorize the St. Joseph Board of Education to establish an entrance age of five before September 1 for kindergarten youngsters and an age of six before September 1 for the enrollment of youngsters in grade one?
The questions you pose are essentially the same as the questions answered by this office in Op. No. 394A, Moore, Sept. 25, 1970. A copy of this opinion is included for your reference.
Based on the rationale of Opinion No. 394A, which we here reaffirm, it is clearly impermissible for a school district to prohibit children whose sixth birthday falls between September 1 and October 1 from entering the first grade of school. Any rule which so provides is illegal and void.
It follows, then, that it would also be impermissible for a school district to promulgate a rule which prohibited children whose fifth birthday falls between September 1 and October 1 from entering kindergarten, if kindergarten is provided. The result of such a rule would be either to (a) eliminate children whose birthdays fall between September 1 and October 1 from entering kindergarten at all or (b) forcing them to attend kindergarten twice. Either result is indefensible.
It is our view that a school district may not establish an entrance age of five before September 1 for kindergarten youngsters and an age of six before September 1 for first grade youngsters.
Yours very truly,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 394A Moore, 9-25-70